Citation Nr: 0600505	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  03-25 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether there was clear and unmistakable error in the January 
1992 rating decision that denied entitlement to service 
connection for mental illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1987 to August 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 2003, a 
statement of the case was issued in July 2003 and a 
substantive appeal was received in July 2003.  The veteran 
failed to report for hearings scheduled in May and September 
2005.


FINDINGS OF FACT

1.  In a January 1992 rating decision, the RO denied the 
veteran's claim for service connection for mental illness; 
notice of the decision was sent to the veteran's address of 
record, but a notice of disagreement was not received.

2.  The record does not show that the correct facts, as they 
were then known, were not before the RO; that the RO ignored 
or incorrectly applied the applicable statutory and 
regulatory provisions existing at the time; or that, but for 
any such alleged error, the outcome of the decision would 
have been different.


CONCLUSIONS OF LAW

1.  The January 1992 RO rating decision that denied service 
connection for mental illness is final.  38 U.S.C.A. § 7105 
(West 2002); 38 U.S.C.A. §§ 20.302, 20.1103 (2005).

2.  The January 1992 rating decision did not involve clear 
and unmistakable error.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.105(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  
This law redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  In Livesay v. Principi, 15 Vet. App. 165 
(2001), the United States Court of Appeals for Veterans 
Claims (Court) noted that a clear and unmistakable error 
(CUE) claim is not a claim for benefits, but rather is a 
collateral attack on a final decision.  Thus, one requesting 
reversal or revision on the basis of CUE is not a claimant 
within the meaning of the VCAA and therefore, the notice and 
development provisions of the VCAA do not apply to claims 
based on CUE.

The decision of a duly constituted rating agency or other 
agency of original jurisdiction on which an action was 
predicated will be final and binding upon all field offices 
of VA as to conclusions based on evidence on file at the time 
and will not be subject to revision on the same factual basis 
except by duly constituted appellate authorities, for new and 
material evidence, or for clear and unmistakable error.  38 
C.F.R. §§ 3.104(a), 3.105(a).

The Court has propounded a three-prong test to determine 
whether clear and unmistakable error is present in a prior 
determination:

(1) [E]ither the correct facts, as they 
were known at the time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at that time 
were incorrectly applied; (2) the error 
must be "undebatable" and of the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made;" and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.  

Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

A determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question, and not on subsequent 
determinations of record.  Damrel, at 245.  To establish a 
valid claim of clear and unmistakable error the claimant must 
demonstrate that either the correct facts, as they were known 
at the time, were not before the adjudicator, or that 
statutory or regulatory provisions extant at the time were 
incorrectly applied.  Daniels v. Gober, 10 Vet. App. 474 
(1997).

The Court has indicated that clear and unmistakable error is 
a very specific and a rare kind of error.  It is the kind of 
error of fact or of law that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Thus, even where the 
presence of error is accepted, if it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and unmistakable.  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The essence of a claim of clear and unmistakable error is 
that it is a collateral attack on an otherwise final rating 
decision by a VA regional office.  Smith v. Brown, 35 F. 3d 
1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption 
of validity which attaches to that final decision, and when 
such a decision is collaterally attacked, the presumption 
becomes even stronger.  See Fugo at 44.  Therefore, a 
claimant who seeks to obtain retroactive benefits based on 
clear and unmistakable error has a much heavier burden than 
that placed upon a claimant who seeks to establish 
prospective entitlement to VA benefits.  See Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  A disagreement with 
how the RO evaluated the facts is inadequate to raise a claim 
of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

As extant at the time of the January 1992 rating decision, in 
order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  See 38 C.F.R. § 3.303 (1992).

Service connection for mental illness was denied in a January 
1992 rating decision.  The RO noted that the veteran's 
service medical records contained a thorough examination in 
July 1987 which showed that the veteran had a brief reactive 
psychosis, moderate, which existed prior to service and that 
an ensuing Medical Evaluation Board Proceeding in July 1987 
noted that the veteran's reactive psychosis existed prior to 
service and was not aggravated during service.  As such, the 
RO denied service connection for a mental illness because the 
record showed that the veteran's brief reactive psychosis 
existed prior to service and was not aggravated during 
service.  Notice of the January 1992 determination was mailed 
to the veteran at his address of record.  The notice letter 
was returned as undeliverable.  However, review of the claims 
file confirms that the notice was sent to the same address 
which the veteran had been using in his communications with 
VA.  There is nothing to show that the veteran informed VA of 
a new address during the time period in question.  It is the 
claimant's duty to keep VA apprised of his or her current 
address.  Hyson v. Brown, 5 Vet.App. 262 (1993).  A notice of 
disagreement was not received to initiate an appeal from the 
January 1992 denial, and that rating decision became final.  
See 38 U.S.C.A. § 7105 (West 2002).  See also 38 C.F.R. 
§§ 20.302, 20.1103 (2005).  

The veteran asserts that the RO erred in January 1992 by not 
granting service connection for mental illness.  He 
essentially argues that his mental illness did not exist 
prior to active duty service, particularly in light of his 
normal entrance examination report.  

The Board recognizes and understands the veteran's 
contentions.  However, the service medical records from July 
and August 1987 show that the veteran received a thorough 
examination after his mental illness episode and that the 
medical professionals concluded that his mental illness pre-
existed his active duty service.  The veteran's assertion 
that the RO erred by choosing to give more weight to the July 
1987 examination reports than the July 1986 enlistment 
examination report is nothing more than a disagreement with 
how the RO evaluated the facts of the case, which does not 
rise to the level of CUE.  See Luallen v. Brown, 8 Vet. App. 
92, 95 (1995).  Therefore, the Board cannot conclude that the 
RO committed clear and unmistakable error in 1992 by failing 
to grant entitlement to service connection for mental 
illness.

Inasmuch as the veteran has failed to establish, without 
debate, that the correct facts, as they were then known, were 
not before the RO; that the RO ignored or incorrectly applied 
the applicable statutory and regulatory provisions existing 
at the time; or that, but for any such alleged error, the 
outcome of the decision would have been different, the Board 
must conclude that clear and unmistakable error in the RO's 
December 1992 rating decision, as contended, has not been 
established.  See 38 C.F.R. § 3.105(a); Fugo, 6 Vet. App. at 
43-44; Russell, 3 Vet. App. 313-314.

In closing, the Board notes parenthetically that the 
provisions of 38 C.F.R. § 3.304(b) have been invalidated 
insofar as section 3.304(b) states that the presumption of 
sound condition may be rebutted solely by clear and 
unmistakable evidence that a disease or injury existed prior 
to service.  See Cotant v. Principi, 17 Vet. App. 116 (2003); 
VAOGCPREC 3-2003. VAOPGPREC 3- 2003 holds that in order to 
rebut the presumption of sound condition under 38 U.S.C. § 
1111 (38 U.S.C. § 311 at the time of the September 1975 
rating decision), VA must show, by clear and unmistakable 
evidence, both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  However, because new interpretations of a law 
subsequent to a RO decision cannot form the basis for a valid 
claim of clear and unmistakable error, this legal 
interpretation is not applicable to the present appeal.  See 
Smith (Rose) v. West, 11 Vet. App. 134, 137 (1998), quoting 
Berger, 10 Vet. App. at 170.  See also VAOPGCPREC 25-95 (Dec. 
6, 1995) and 38 C.F.R. § 3.105.


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


